UNPUBLISHED ORDER
                                   Not to be cited per Circuit Rule 53




                United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                      Argued January 16, 2009
                                       Decided June 12, 2009

                                                 Before

                                 WILLIAM J. BAUER, Circuit Judge

                                 JOEL M. FLAUM, Circuit Judge

                                 DIANE P. WOOD, Circuit Judge



DAPHNE BILAL,
                                                          Appeal from the United States
                         Plaintiff-Appellant,             District Court for the Northern
                                                          District of Illinois
No. 06-2143
                                                          No. 03 C 9220
ROTEC INDUSTRIES, INC. and
ROBERT OURY                                               Charles P. Kocoras,
                                                          Judge.
                         Defendants-Appellees.



                                                 ORDER

  Daphne Bilal appeals the district court’s dismissal of her Title VII retaliation claim and the
entry of summary judgment against her with regard to her Title VII sex discrimination claims.
For the reasons explained below, we affirm the judgment of the district court.

I.        Background

     In July 2001, Daphne Bilal was hired as a receptionist at Rotec Industries, Inc., a construction
No. 08-2371                                                                                Page 2


equipment manufacturing company located in Elmhurst, Illinois. Defendant Robert Oury was
the Chief Executive Officer of Rotec while Bilal was working at the company. According to
Bilal, Oury sexually harassed her throughout her employment at Rotec. In late October 2002,
Bilal accused her immediate supervisor, Chesterine Lombardo, of throwing a newspaper at
her, which Lombardo denied. In a meeting about the incident, at which Bilal, Lombardo, and
Oury were present, Bilal and Lombardo got into an argument, and Bilal was fired, supposedly
for insubordination.1

  Bilal filed a complaint with the EEOC, was issued a right-to-sue letter, and filed a five-count
complaint in the district court. Bilal’s complaint alleged that Rotec and Oury had created a
hostile work environment and had engaged in discrimination and retaliation against her on
the basis of her gender in violation of Title VII. The complaint also contained state law claims
against Oury for battery, assault, and intentional infliction of emotional distress.

    The complaint painted a vivid picture of the sexual harassment and abuse Bilal had
allegedly endured. Bilal stated that shortly after she was hired at Rotec, Oury made sexual
comments about her “ass” and what he would do with her “ass” if given an opportunity.
Oury allegedly called her a “useless tease” and told her “he knows exactly what to do with a
tease.” Bilal claimed that he also referred to her, at one point, as his “beautiful, black, long-
legged stallion.” The complaint stated that Oury told Bilal, quite bluntly, that if she had sex
with him it would make her job better. According to Bilal, Oury invited her to dinner and
drinks on numerous occasions (which she declined).

    Bilal also alleged that Oury touched her sexually without her consent on three occasions.
Bilal stated that Oury touched her thigh and caressed her buttocks while Bilal informed him
of a phone call. She also claimed that on another occasion Oury walked behind her desk and
rubbed his genitalia through his clothing against her arm. Finally, in a particularly bizarre
incident, Bilal claimed that Oury once took a chocolate out of his mouth and placed it in Bilal’s
mouth while she was speaking.

    On June 3, 2004, the district court dismissed the retaliation claim because Bilal had failed
to allege retaliation in her EEOC complaint. The parties proceeded with discovery on the other
claims and defendants deposed Bilal. During her deposition, Bilal testified to many of the



       1
          There appears to be some dispute about who fired Bilal. Plaintiff claims that Oury fired
her; defendants claim that Oury gave Lombardo authority to terminate plaintiff. See D.E. 83 ¶ 23.
However, whether it was Oury or Lombardo who actually fired Bilal does not appear to be material.
No. 08-2371                                                                               Page 3


incidents alleged in her complaint. She testified that Oury called her inappropriate sexual
names, made numerous insulting comments, and touched her in an offensive and sexual
manner on several occasions. According to Bilal’s testimony, Oury twice rubbed his genitals
against her, once touched her upper thigh, and once touched her buttocks with his hand. She
also recounted that Oury once took a piece of chocolate from his own mouth and placed it in
hers.
   After the close of discovery, defendants filed a motion for summary judgment on plaintiff’s
remaining Title VII claims. Surprisingly, and without apparent cause, despite the numerous
allegations of harassment in her complaint and deposition testimony, in her brief in opposition
to summary judgment, Bilal presented only a cursory argument (comprising one paragraph)
regarding her hostile work environment claim. Indeed, the district court found (and our own
investigation confirms) that her Local Rule 56.1 filings provided evidence of only a few of the
incidents in her complaint and deposition testimony. (Northern District of Illinois Local Rule
56.1 requires a party opposing summary judgment to file a statement of facts that require the
denial of summary judgment, including references to the affidavits, parts of the record, and
other supporting materials relied upon.) Specifically, she presented evidence that Oury invited
her to watch the Chicago marathon with him (a non-business event) and called her a “fox.”
She provided evidence that Oury made inappropriate comments to her, once stating that her
job would be easier if she had sex with him and once saying that he wished she would quit her
job at Rotec so that he could “have” her and “nobody would have anything to say.” Finally,
she substantiated her claim that at one point, Oury took a piece of chocolate from his mouth
and put it into Bilal’s mouth while she was speaking. Summary judgment filings also revealed
that Bilal testified that Oury’s harassment did not affect her ability to do her work and that at
the time she was fired she did not want to lose her job (though she had trepidation about
working with Oury).

   In analyzing the summary judgment issues, the district court considered only the parties’
briefs and those portions of the record cited in the parties’ Local Rule 56.1 statements of fact.
On March 24, 2006, the district court granted summary judgment to the defendants. The
district court declined to exercise supplemental jurisdiction over the remaining state law
claims and dismissed the case. Bilal appeals.

II. Discussion

       A. Dismissal of the Retaliation Claim

   The district court dismissed Bilal’s retaliation claim because she did not indicate on her
EEOC form (either by checking the appropriate box or by describing such conduct in her
narrative-form allegations) that she was pursuing such a claim. Bilal argues that the
No. 08-2371                                                                                Page 4


defendants were privy to communications “between the EEOC, its investigators, and Daphne
[Bilal],” that should have put them on notice of a retaliation claim and that the district court
thus erred in dismissing the claim. We review a district court’s decision to dismiss de novo,
looking to see whether relief is possible under any set of facts consistent with the allegations
set forth in the complaint. Bhd. of Locomotive Eng’rs & Trainmen Gen. Comm. of Adjustment v.
Union Pac. R.R. Co., 522 F.3d 746, 750 (7th Cir. 2008).

   “‘Generally a plaintiff may not bring claims under Title VII that were not originally brought
among the charges to the EEOC.’” Peters v. Renaissance Hotel Operating Co., 307 F.3d 535, 550
(7th Cir. 2002) (quoting Harper v. Godfrey Co., 45 F.3d 143, 147-48 (7th Cir. 1995)). This rule
affords an opportunity for the EEOC to settle the dispute between the employee and employer
and also puts the employer on notice of the charge against it. Id. In analyzing whether
allegations in a complaint were among the charges brought before the EEOC, we look to the
substance of the charges, not merely whether a particular box was checked on the EEOC form.
See Jenkins v. Blue Cross Mut. Hospital Ins., Inc., 538 F.2d 164, 168 (7th Cir. 1976) (en banc)
(holding that “the failure to place a check mark in the correct box” is not necessarily a “fatal
error”).

   On her EEOC form, Bilal checked the box indicating a claim of sex discrimination, but did
not check the box indicating a claim of retaliation. Bilal’s description of the charges she wished
to bring likewise contained no allegation of retaliation:

                I am a former employee of Rotec Industries, Inc. and a woman.
                I worked in the Elmhurst, Illinois office. I have been subjected
                to unwanted touches and sexual comments by the owner and
                CEO of Rotec.

                Since August, 2001, on a continuous basis until my termination
                on October 30, 2002, I have been harassed, and subjected to a
                hostile work environment on account of my sex. I have been
                treated differently than non-woman employees.

                The actions of Rotec violate my rights under Title VII of the Civil
                Rights Act.

This description – which clearly states a complaint for discrimination and hostile work
environment – does not give notice of a retaliation claim. It does not mention any grievances
lodged with her employer or an agency that could reasonably be understood as statutorily
protected activity. It contains no hint that such complaints caused her termination. Drawing
No. 08-2371                                                                                Page 5


all reasonable inferences in favor of Bilal, the only part of her charge that even partially
presents an element of retaliation is the mention of her termination in the second paragraph
of her statement. But, as the district court recognized, termination can occur for any number
of reasons, most of which are perfectly legal. Thus, we find that Bilal’s EEOC complaint was
insufficient to put Rotec or the EEOC on notice that Bilal was claiming retaliation.

   Bilal argues that defendants’ knowledge of certain communications between Bilal and the
EEOC put defendants on notice of the retaliation charge. But Bilal does not describe the
context or content of these supposed communications and they do not appear to be a part of
the record on appeal. Moreover, considering these supposed communications would have
required the district court to consider facts outside of Bilal’s complaint, a step that would have
been improper when deciding a motion to dismiss. See, e.g., Jacobs v. City of Chicago, 215 F.3d
758, 765-66 (7th Cir. 2000).

  Because Bilal’s EEOC complaint failed to give the EEOC or defendants notice that she was
pursuing a retaliation claim, we affirm the district court’s dismissal of that claim.



       B. Denial of Leave to File a Second Amended Complaint

  Bilal requested leave to file a second amended complaint on June 16, 2004, after the district
court dismissed her retaliation claim. The district court denied leave. Bilal claims that she
could have added relevant facts to substantiate her claim of retaliation. We review a district
court’s denial of a request for leave to amend for an abuse of discretion. See Indiana Funeral
Dirs. Ins. Trust v. Trustmark Ins. Corp., 347 F.3d 652, 655 (7th Cir. 2003).

   Federal Rule of Civil Procedure 15(a) states that leave to amend a pleading shall be freely
given “when justice so requires.” Fed. R. Civ. P. 15(a). The rule also expressly grants a
plaintiff an opportunity to amend her complaint “once as a matter of course before being
served with a responsive pleading.” Id.; Camp v. Gregory, 67 F.3d 1286, 1289 (7th Cir. 1995).



   Here, the district court’s denial of leave was not an abuse of discretion because the district
court had already allowed Bilal to amend her complaint once, and, more importantly, it does
not appear that any amendment could have cured the deficiency of the retaliation claim
discussed above: that is, Bilal’s failure to indicate that she was pursuing a retaliation claim in
her EEOC complaint.
   We therefore affirm the district court’s denial of leave to amend.
No. 08-2371                                                                                Page 6


       C. Denial of Motion to Compel

   During discovery, Oury was deposed but refused to answer certain questions. Bilal moved
to compel Oury to answer questions regarding his consensual sexual relationships. In its
decision, the district court first took note that Bilal made little or no effort to resolve the
situation without court intervention, which alone justified denial of the motion. See Fed. R.
Civ. P. 37(a)(2)(B) (2005) (requiring movant to provide a statement that he “has in good faith
conferred or attempted to confer with the person or party failing to make the discovery in an
effort to secure the information or material without court action”). As to the merits, the court
denied the motion, finding that defendants had met their discovery obligations. Although her
argument on appeal is a bit murky, Bilal appears to argue that the district court erred in
denying her motion to compel. We review a decision of a district court denying a motion to
compel for abuse of discretion. See Gile v. United Airlines Inc., 95 F.3d 492, 495 (7th Cir. 1996).

   As an initial matter, the district court was correct that denial of the motion to compel was
justified by Bilal’s failure to comply with then-Rule 37(a)(2)(B). See Kalis v. Colgate-Palmolive
Co., 231 F.3d 1049, 1059 (7th Cir. 2000) (because movant’s motion did not include a Rule 37(a)
certification, the district court did not abuse its discretion in denying the motion to compel).
The district court was also correct on the merits. The district court found that Bilal’s questions
about Oury’s sexual relationships were overbroad because they contained no time limitations
and could have elicited information about his sex life stretching back 38 years or more. Oury
proposed that his answers be limited to the ten years prior to Bilal’s suit (including six years
pre-dating Bilal’s employment at Rotec), a limitation the district court found to be reasonable.
Bilal argues, in extremely summary fashion, that the district court should have granted her
motion to compel and should not have imposed its “abritrar[y]” time limits. However,
although discovery is broad, it is not boundless, and the remoteness in time of the requested
information was a legitimate factor for the district court to take into account. Such limitation
was not an abuse of discretion.

       D. Grant of Summary Judgment to Defendants

  Summary judgment is appropriate only if “there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). We review the
district court's grant of summary judgment de novo, construing all facts and inferences in the
light most favorable to the nonmoving party. Clancy v. Geithner, 559 F.3d 595 (7th Cir. 2009).

               1. Hostile Work Environment

   The district court found that the evidence presented by Bilal in response to summary
No. 08-2371                                                                                   Page 7


judgment did not meet this circuit’s threshold for finding a workplace “hostile.” After
reviewing the evidence presented by the plaintiff, we find that we have no choice but to affirm.



   At the outset, we note what should be apparent from our recitation of the facts: that Bilal’s
attorney appears to have advanced her case with a less than adequate performance. As
recounted above, although counsel alleged numerous incidents of harassment in the
complaint, and although Bilal testified to many of those incidents (and others) at her
deposition, counsel failed to provide evidence of most of those incidents in Bilal’s summary
judgment filings. The district court, acting under Local Rule 56.1, confined its analysis to those
few listed incidents and found that they were insufficient to create a hostile work environment.
Unwisely, indeed inexplicably, Bilal’s attorney did not seek to supplement his opposition brief
or statement of facts after the district court’s ruling.

      In this court, Bilal’s briefs describe numerous alleged incidents of harassment not
considered by the district court, but do not challenge the district court’s determination that
only a few incidents were properly presented under Local Rule 56.1. However, even if Bilal
had challenged on appeal the district court’s confinement of its consideration to these
incidents, it would have been to no avail. Our own review of the summary judgment filings
confirms that the district court did not err, let alone abuse its discretion, when it found that
Bilal had presented only limited incidents of harassment under Local Rule 56.1. We have
consistently upheld district courts’ discretion to require strict compliance with that rule, see
Cracco v. Vitran Express, Inc., 559 F.3d 625, 632 (7th Cir. 2009); Waldridge v. Am. Hoechst Corp.,
24 F.3d 918, 922 (7th Cir. 1994) (collecting cases), and have also held that district courts are not
obliged to go beyond parties’ Rule 56.1 statements by conducting their own investigation of
the record, see Cracco, 559 F.3d at 632 ("[N]either appellate courts nor district courts are obliged
in our adversary system to scour the record looking for factual disputes.") (citing Greer v. Bd.
of Educ., 267 F.3d 723, 727 (7th Cir. 2001)). District courts’ discretion to limit their consideration
to parties’ Local Rule 56.1 submissions is especially important in employment discrimination
cases, which are by their nature "extremely fact-intensive." Id.

   In short, it is lamentable that what appears to have been a robust claim for hostile work
environment was so significantly weakened by the inadequate response to the summary
judgment motion of the defendants. However, we find no error in the district court’s
limitation of the analysis and thus proceed to review this claim in light of only the incidents
plaintiff presented to the district court.

    Hostile or abusive work environments are forms of sex discrimination actionable under
Title VII of the Civil Rights Act of 1964. See Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57 (1986).
No. 08-2371                                                                                 Page 8


To prevail on her claim for hostile work environment, Bilal must show: “‘(1) she was subjected
to unwelcome sexual harassment in the form of sexual advances, requests for sexual favors or
other verbal or physical conduct of a sexual nature; (2) the harassment was based on [the
individual’s] sex; (3) the sexual harassment had the effect of unreasonably interfering with the
plaintiff’s work performance in creating an intimidating, hostile or offensive working
environment that affected seriously the psychological well-being of the plaintiff; and (4) there
is a basis for employer liability.’” Hall v. Bodine Elec. Co., 276 F.3d 345, 355 (7th Cir. 2002);
(quoting Parkins v. Civil Constructors of Ill., Inc., 163 F.3d 1027, 1032 (7th Cir. 1998) (citations
omitted)).

   Bilal’s evidence in response to summary judgment established the first, second, and fourth
elements. Whether the incidents satisfied the third requirement – that the sexual behavior
“had the effect of unreasonably interfering with the plaintiff’s work performance in creating
an intimidating, hostile or offensive working environment that affected seriously the
psychological well-being of the plaintiff” – is a closer question.

    Not all workplace conduct that may be described as harassment is actionable under Title
VII. In considering whether a defendant’s conduct rendered a workplace hostile we look to
whether the treatment was so “severe or pervasive” as to alter the conditions of the victim’s
employment in a significant way. See Vinson, 477 U.S. at 67. Whether the environment was
so hostile as to be actionable depends on the totality of the circumstances including the nature
of the harassment and the context in which it occurred. Id. at 69; Lapka v. Chertoff, 517 F.3d 974,
982 (7th Cir. 2008) (courts should evaluate a plaintiff’s claim of hostile work environment in
light of the “particular facts and circumstances” of the case) (citations omitted).

    Here, of the five alleged incidents presented to the district court, two occurrences were
relatively innocuous. Oury’s statement that Bilal was a “fox,” while inappropriate for the
workplace, is not the type of offensive conduct that typically underlies a successful hostile
work environment claim. See Kampmier v. Emeritus Corp., 472 F.3d 930, 941 (7th Cir. 2007)
(“[O]ccasional vulgar banter, tinged with sexual innuendo of coarse or boorish workers
generally does not create a work environment that a reasonable person would find
intolerable.”) (internal quotation marks and citation omitted). Likewise, Oury’s invitation to
Bilal to join him while watching the Chicago marathon cannot, without more, be considered
harassment. However, the remaining three incidents are more serious in nature. As recounted
above, Oury once stated that Bilal’s job would be easier if she had sex with him and on another
occasion he told her that he wished she would quit her job at Rotec so that he could “have”
her. In a third quite troubling incident, Oury took a piece of chocolate from his mouth and
placed it in Bilal’s mouth while she was speaking.
No. 08-2371                                                                                  Page 9


   However, while these three incidents would unquestionably be found offensive, we are
unable to conclude that the district court was in error in determining that they are not
sufficient to sustain a claim for hostile work environment under this circuit’s case law. First,
we note that the objectionable incidents were set apart over the course of her employment,
which lasted over fourteen months. Bilal simply did not present, in her opposition to
summary judgment, evidence of the sustained series of sexual or intimidating conduct that
was referenced in her complaint and deposition testimony. See Saxton v. Am. Tel. & Tel. Co.,
10 F.3d 526, 533, 537 (7th Cir. 1993) (“[R]elatively isolated instances of non-severe misconduct
will not support a hostile environment claim”).

  Second, under the case law of this circuit, we are unable to conclude that these three alleged
incidents, which we are unfortunately limited to on appeal, were, standing alone, so severe
that they created a hostile working environment. Hall, 276 F.3d at 355. As noted, Oury’s
verbal comments, though clearly boorish and unprofessional, were not the type of humiliating
or threatening statements that could be considered severe in isolation. See Harris v. Forklift Sys.,
510 U.S. 17, 23 (1993) (courts should consider whether a statement is “physically threatening
or humiliating, or a mere offensive utterance”).

    The most disturbing of the events plaintiff presented, the “chocolate incident,” likewise
does not rise to the level that a finder of fact could label Bilal’s work environment hostile on
that basis alone. We have stated that “[p]hysical harassment lies along a continuum just as
verbal harassment does.” Hostetler v. Quality Dining, Inc., 218 F.3d 798, 808 (7th Cir. 2000). At
one end of the spectrum are forms of physical contact which, although unwelcome and
uncomfortable for the person touched, are relatively minor. Id. (giving as examples “a hand
on the shoulder, a brief hug, or a peck on the cheek”). But even cruder or more intimate
physical acts, such as a hand on the thigh, a kiss on the lips, or a pinch of the buttocks – may
be considered insufficiently abusive to be described as “severe” when they occur in isolation.
Id. (collecting cases); see also Patton v. Keystone RV Co., 455 F.3d 812, 817 (7th Cir. 2006) (noting
that we have held “middle-of-the-continuum physical contact . . . [to be] insufficient in
isolation to constitute a hostile environment”) (collecting cases). At the other end of the
spectrum lie forced physical contact and touching of sexual body parts, which may be
sufficient, even in isolation, to support a claim of hostile work environment. See, e.g., Worth
v. Tyer, 276 F.3d 249, 268 (7th Cir. 2001) (touching the “breast near the nipple for several
seconds” is severe enough to constitute a hostile environment by itself); Patton, 455 F.3d at 817
(defendant groping under plaintiff’s shorts and touching her underwear “might be sufficient
alone to create an abusive working environment”).

   When placed in this context, we are forced to conclude that Oury’s alleged act of taking a
chocolate out of his mouth and placing it in Bilal’s, while bizarre and disgusting, was
No. 08-2371                                                                                   Page 10


“middle-of-the-continuum” physical contact which, because it occurred in relative isolation,
cannot be regarded as severe under the existing case law. See, e.g., McPherson v. City of
Waukegan, 379 F.3d 430, 434, 439 (7th Cir. 2004) (supervisor pulling back plaintiff’s shirt to see
the type of bra she was wearing was insufficient to constitute hostile work environment
because of the relative isolation of the incident); Adusumilli v. City of Chicago, 164 F.3d 353,
361-62 (7th Cir. 1998) (“four isolated incidents in which a co-worker briefly touched her arm,
fingers, or buttocks” was insufficient); Koelsch v. Beltone Elecs. Corp., 46 F.3d 705, 706-08 (7th Cir.
1995) (one incident in which supervisor rubbed foot against plaintiff’s leg and another where
he grabbed plaintiff’s buttocks was insufficient); Weiss v. Coca-Cola Bottling Co., 990 F.2d 333,
337 (7th Cir. 1993) (assuming, despite contradictory deposition testimony, that two attempts
by a supervisor to kiss the plaintiff were insufficient). Bilal’s testimony, that despite Oury’s
inappropriate conduct, she was able to do her job effectively and had no desire to leave her job
at the time she was terminated, lends some support to our conclusion that these three
incidents were not sufficiently severe so as to alter the conditions of her employment and
create an abusive working environment. In short, because our review of Oury’s conduct is
limited to these three incidents, we are unable to find that it was sufficient to sustain Bilal’s
hostile work environment claim.

    As the Supreme Court has recognized, whether a work environment is hostile is not
susceptible to a mathematically precise test. Harris, 510 U.S. at 22. This was a most troubling
case and we emphasize that our decision should not in any way be interpreted as dismissing
what, if true, can only be regarded as offensive behavior. We suggest only that if Bilal had
presented additional evidence of harassment, (indeed, if her attorney had included even a
portion of the incidents she testified about at deposition in her Local Rule 56.1 statement), she
likely would have avoided summary judgment and preserved her case for the jury. Despite
the concern expressed above, we are not permitted to compensate for Bilal’s attorney’s
inadequate performance or set aside the directions given and constraints imposed by the law
of this circuit. Because Bilal’s cognizable evidence did not meet the standard set by our
precedent, we have no choice but to affirm the district court.

               2.      Termination of Bilal’s Employment

     The district court ruled that Bilal failed to present sufficient evidence that she was
terminated on the basis of her gender under either the direct or indirect methods of proving
discrimination. Bilal contests this ruling and claims she should prevail under either method.

  For the direct method, Bilal must show either through direct or circumstantial evidence that
impermissible consideration of her gender motivated her termination. See Adams v. Wal-Mart
Stores, Inc., 324 F.3d 935, 938-39 (7th Cir. 2003). Where there is no direct evidence of an
No. 08-2371                                                                              Page 11


employer’s discriminatory animus, a “convincing mosaic of circumstantial evidence that points
directly to a discriminatory reason for the employer’s action” may suffice. Sartor v. Spherion
Corp., 388 F.3d 275, 278 (7th Cir. 2004) (internal quotation marks and citations omitted). Bilal
argues that she has satisfied the direct method of proof because “the record reflects that Oury
stated to her that he could make her problems go away at work, if she complied with his sexual
advances – and then terminated Daphne after she rebuffed him.” But this is not evidence that
“points directly” to a discriminatory reason for Bilal’s termination. Sartor, 388 F.3d at 278.
Without more to tie Bilal’s rejection of Oury to her firing, there is insufficient direct evidence
that discriminatory animus motivated his termination.

     Bilal also fails to establish that genuine issues of material fact exist under the indirect
method established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, (1973). Under that
test, the plaintiff must establish a prima facie case of discrimination. See Traylor v. Brown, 295
F.3d 783, 788 (7th Cir.2002). With the prima facie case established, the burden shifts to the
employer to articulate a legitimate, nondiscriminatory reason for the discharge. O’Neal v. City
of Chicago, 392 F.3d 909, 911 (7th Cir. 2004). The plaintiff can then present evidence that the
reason is pretextual. Id. In order to make her prima facie case, Bilal must show that: (1) she
was a member of a protected class; (2) she was performing his job satisfactorily; (3) she
experienced an adverse employment action; and (4) similarly situated individuals were treated
more favorably. Traylor, 295 F.3d at 788.

   Here, even assuming that Bilal could satisfy the first three prongs of the prima facie test,2
she has failed to satisfy the fourth prong. In order to satisfy the fourth part of the prima facie
case, a plaintiff must show that similarly situated individuals were treated more favorably
than she was. Bilal claims that Rotec employees Larry Bey and Edward Roman were similarly
situated individuals who were treated more favorably. However, other than identifying
Roman as a Human Resources representative and purchasing manager, Bilal presents nothing
in her appellate brief (and presented nothing in her summary judgment brief or Rule 56.1
statement below) to show why these employees were similarly situated or how they were
treated more favorably. Thus, the district court correctly granted summary judgment to


       2
          We have some doubt as to whether Bilal could have satisfied the second prong, as she
admitted that she engaged in an argument with her supervisor, Chesterine Lombardo
immediately before she was terminated. See Stringel v. Methodist Hosp., 89 F.3d 415, 418 (7th
Cir. 1996) (insubordination is a legitimate reason for discharge). But we need not consider this
issue at length since Bilal has clearly failed to meet her burden of showing similarly situated
individuals were treated more favorably.
No. 08-2371                                                                        Page 12


defendants on the discrimination claim.

III. Conclusion

  For the reasons explained above, we AFFIRM the judgment of the district court.